                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

EUGENE ADAMS                                                                     PLAINTIFF

V.                                     No. 3:19CV00010-JM

CCDC; JADE, Nurse, CCDC; and
POTAR, C.O., CCDC                                                             DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 25th day of March, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
